COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        Timothy Dynell George v. The State of Texas

Appellate case number:      01-15-00128-CR

Trial court case number:    1431234

Trial court:                185th District Court of Harris County

        On October 27, 2015, this appeal was abated for a late-brief hearing for the trial
court to determine, among other things, whether the appellant, Timothy Dynell George,
still wished to prosecute this appeal and, if so, whether appellant’s counsel, Robert T.
Wallace, had abandoned his appeal and should be relieved of his duties. On March 10,
2016, a reporter’s record for the abatement hearing was filed in this Court. In that
hearing, with no appearances by appellant, his counsel, or the State, the trial judge
detailed the trial court coordinator’s efforts to contact appellant and his counsel over the
past several months for the late-brief hearing.

        The trial court noted it had discovered that appellant had apparently been released
from prison, but a letter sent on March 1, 2016, to appellant’s last known address, about
the hearing, had been returned to the court as undeliverable, but that if appellant
resurfaced, the court will contact him. Also, the trial court noted that the court
coordinator had made several attempts to contact appellant’s counsel since August 2015,
but that no response had been received yet by the court coordinator. However, the trial
court did not make any of the findings of fact requested in this Court’s October 27, 2015
order regarding whether appellant still wishes to prosecute this appeal, or had abandoned
it instead, or whether counsel had abandoned the appeal and should be permitted to
withdraw. See TEX. R. APP. P. 38.8(b)(4) (“If the trial court has found that the appellant
no longer desires to prosecute the appeal, . . . the appellate court may consider the appeal
without briefs, as justice may required.”).
       Accordingly, we sua sponte abate the appeal again and remand for the trial court
to enter written findings of fact and conclusions of law, separate and apart from any
docket sheet notations in this case, on the following issues:

       (1) make a finding on whether appellant wishes to prosecute this appeal or
           whether he has abandoned this appeal, detailing the court’s efforts to contact
           him;
       (2) make a finding on whether appellant’s counsel, Robert T. Wallace, wishes to
           prosecute this appeal as counsel or whether he has abandoned this appeal,
           detailing the court’s efforts to contact him;
       (3) if Robert T. Wallace has abandoned this appeal, enter a written order relieving
           Robert T. Wallace of his duties as appellant’s counsel, including in the order
           the basis for the finding of abandonment, determine whether appellant is
           indigent;
       (4) make any other findings and recommendations the trial court deems
           appropriate; and
       (5) enter written findings of fact, conclusions of law, and recommendations as to
           these issues, separate and apart from any docket sheet notations.

       The trial court shall make the appropriate findings and conclusions, and any
orders, and shall cause them to be filed with the trial court clerk within 30 days of the
date of this order. We further order the trial court clerk to file a supplemental clerk’s
record containing the trial court’s findings of fact and conclusions of law, and any orders,
with this Court within 30 days of the date of this order. See TEX. R. APP. P. 34.5(c)(2),
(3).

        This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record, that complies with this Order, is filed in this Court. If the
trial court finds that appellant has abandoned this appeal and relieves counsel of his
duties, this Court may move forward to decide this appeal without a brief from appellant.
See TEX. R. APP. P. 38.8(b)(4).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                        Acting individually

Date: March 15, 2016